Per Curiam,
The appellant in this case asked for an attachment against the defendant, alleging that it had violated the decree of the court below. After a hearing, and upon careful investigation, the trial court found as a fact that the defendant had fully complied with its decree, and it dismissed the rule for the attachment. We have not been convinced that the court below erred in the conclusion which it reached in this respect. Its decree is, therefore, affirmed, and this appeal is dismissed at the cost of appellant.